Title: From Thomas Jefferson to James Madison, 22 November 1801
From: Jefferson, Thomas
To: Madison, James


Th:J. to J.M.
Nov. 22. 1801.
The Virginia resolution inclosed was, I am sure, in full confidence that you would contribute your counsel as well as myself. I have only relieved you from the labour of the premier ebauche. I must you to consider the subject thoroughly, and either make the inclosed what it should be, or a new draught. it should go on without delay, because I shall desire Monroe, if there is any thing in it he does not like, to send it back for alteration. and a fortnight is the whole time allowed for this. best wishes & affections.
